*923MEMORANDUM BY THE COURT
The issues in this case are the same as those in the case of Byerly v. United States, 58 C. Cls. 269. We see no reason to reverse our decision in that ease. The facts are identical. The plaintiff in this case, as in that, had to pay out his own .money for quarters, heat, and light. The Government failed to furnish him with quarters, and having hired them at his own expense the Government must reimburse him.
The Secretary of War determined that there were no public quarters available for the use of the plaintiff at Camp Knox. It does not follow that because the title of the building was in the United States it was a public building satisfying the requirements of furnishing public quarters to an •officer free of charge. The Secretary of War determined ■otherwise, and his decision is conclusive.
Graham, Judge, took no part in the decision of this case.